Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “two-part DCI” in claims 2 and 14 is a relative term which renders the claim indefinite. The term “two-part DCI” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 12-15, 24, 25, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 1, 1-3, 1, 1, 1 of U.S. Patent No. US 20210243745 ‘745’ in view of Hwang 20210360523.

Regarding claim 1, 13, 25, and 28, US 20210243745 ‘745’ claim 1 claims a method of operating a user equipment (UE), comprising:

receiving, during at least one slot, transmission from a base station of a Physical Downlink Control Channel (PDCCH) and a Physical Downlink Shared Channel (PDSCH), the PDCCH including a first part of a Downlink Control Information (DCI), the PDSCH including a second part of the DCI (lines 1-7); and

‘745’ is silent on determining at least one timing value associated with an effective receive time for the PDCCH based upon a reference symbol of the PDSCH.
Hwang teaches determining at least one timing value associated with an effective receive time for the PDCCH based upon a reference symbol / “MAC message” of the PDSCH (additional information about a packet may be transmitted to the UE through a medium access control (MAC) message. The MAC message may be transmitted on the PDSCH, and CRC masking and/or PDSCH data scrambling of the PDCCH corresponding to the MAC message of the UE may be distinguished through a UE ID such as C-RNTI, CS-RNTI or MCS-C-RNTI. The UE receiving the PDSCH including the MAC message may monitor the PDCCH based on additional information about the packet. For example, based on the additional information about the packet, the UE may start monitoring the PDCCH at a slot and/or symbol following a specific offset expressed in units of slots and/or symbols from the slot in which the PDSCH is transmitted or the last symbol in which the PDSCH is transmitted, [0202]). Note, the ‘additional information’ may be a value ([0199]). Examiner maintains a ‘value’ corresponds to a symbol.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of ‘745’ by determining at least one timing value associated with an effective receive time for the PDCCH based upon a reference symbol of the PDSCH, as suggested by Hwang. This modification would benefit the system by providing timing information to the PDCCH.

Regarding claims 2, 14, (see ‘745’ claim 2).
Regarding claims 3, 15, (see ‘745’ claim 3).
Regarding claims 12, 24, (see ‘745’ claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 13, 17, 25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHOSHNEVISAN US 20200015202 in view of Hwang 20210360523.

Regarding Claim(s) 1, 13, 25, 28, KHOSHNEVISAN teaches a method of operating a user equipment (UE), comprising:
receiving, during at least one slot, transmission from a base station of a Physical Downlink Control Channel (PDCCH) and a Physical Downlink Shared Channel (PDSCH), the PDCCH including  Downlink Control Information (DCI), the PDSCH including DCI (the BS may transmit the DCI on the PDSCH rather than (or, in some aspects, in addition to) on a PDCCH, [0062]); and

‘KHOSHNEVISAN is silent on determining at least one timing value associated with an effective receive time for the PDCCH based upon a reference symbol of the PDSCH.
Hwang teaches determining at least one timing value associated with an effective receive time for the PDCCH based upon a reference symbol / “MAC message” of the PDSCH (additional information about a packet may be transmitted to the UE through a medium access control (MAC) message. The MAC message may be transmitted on the PDSCH, and CRC masking and/or PDSCH data scrambling of the PDCCH corresponding to the MAC message of the UE may be distinguished through a UE ID such as C-RNTI, CS-RNTI or MCS-C-RNTI. The UE receiving the PDSCH including the MAC message may monitor the PDCCH based on additional information about the packet. For example, based on the additional information about the packet, the UE may start monitoring the PDCCH at a slot and/or symbol following a specific offset expressed in units of slots and/or symbols from the slot in which the PDSCH is transmitted or the last symbol in which the PDSCH is transmitted, [0202]). Note, the ‘additional information’ may be a value ([0199]). Examiner maintains a ‘value’ corresponds to a symbol.

Although the combination is silent on the PDCCH including a first part of a Downlink Control Information (DCI), the PDSCH including a second part of the DCI, it would have been obvious to do so given Hwang teaches the PDSCH transmits in the DCI timing information for the PDCCH. Therefore, there would be no need for the PDCCH to transmit timing information for the PDCCH.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of KHOSHNEVISAN by   determining at least one timing value associated with an effective receive time for the PDCCH based upon a reference symbol of the PDSCH, as suggested by Hwang. This modification would benefit the system by providing timing information to the PDCCH.

Regarding claim 5, 17, 29, Hwang teaches the reference symbol of the PDSCH corresponds to a last symbol of the PDSCH ([0202]).

Allowable Subject Matter
Claims 4, 6-11, 16, 18-23, 26, 27, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/            Primary Examiner, Art Unit 2476